Citation Nr: 1640528	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  04-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 rating decision of the Department of Veterans (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a May 2009 decision, the Board denied service connection for lumbosacral strain.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims.  In December 2010, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion. 

The case was previously remanded in May 2011 and March 2013.  In May 2011, the Board remanded the case to obtain a VA examination.  A VA examination was obtained in April 2012.  The claim was remanded in March 2013 to obtain an addendum medical opinion.  A medical opinion was obtained in March 2015.  The Board finds that the development ordered in the May 2011 and March 2013 remands has been completed, and no further action is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A chronic low back disorder to include arthritis of the lumbar spine did not manifest during service or within one year of separation from service, and a current low back disability is not causally related to any disease, injury or event in active service.  



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A VCAA letter was sent to the Veteran in July 2003 and in July 2006.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records.  The RO requested medical records from the Social Security Administration.  A negative response was received in June 2011.  In October 2011, the RO issued a formal finding of unavailability for records from the Social Security Administration.  No additional effort is warranted to try and obtain Social Security records, as it appears that any such additional efforts would be futile.  38 C.F.R. § 3.159(c)(2).  

The Veteran had a VA examination in April 2012, and an addendum opinion was obtained in March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2012 examiner provided a complete rationale based upon a review of the claims file and a physical examination.  The March 2015 examiner conducted an additional review of the claims file, including lay statements and medical records, and provided a detailed medical opinion based on the history and findings.  The VA examiners provided detailed rationales and cited supporting data for their conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Furthermore, as noted, the Veteran was afforded a Board hearing in October 2005. The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with degenerative changes of the lumbar spine.   Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to the claim for service connection for a low back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that his current low back disability is related to incidents in service including motor vehicle accidents and other incidents.  In his service connection claim, the Veteran noted a left sided stomach and back injury during service.  At the Board hearing, the Veteran testified that he was on the flight deck carrying wheel chocks when he was hit by a gust of wind.  The Veteran testified that he had pain in his back and dropped the chocks.  He testified that he was treated for a muscle strain and was given pain pills and put on light duty for three months.  

Service treatment records reflect complaints of abdominal pain and back pain.  The Veteran was seen in April 1969 with a complaint of a pulled muscle in the right side.  He was put on light duty for 24 hours.  An entry the following day noted that the Veteran was working on the flight deck lifting the pulley when he got sharp pain in the left lower abdomen.  The Veteran complained of vomiting dark red-black blood.  He was admitted to the ward and was discharged after four days.    

Service treatment records show that the Veteran complained of right side low back pain in December 1969.  Examination showed no deformity, and a test for fracture was negative.  There was some pain on rotation.  The Veteran was instructed to return the following day.  An entry the next day noted low back pain, with first symptoms in November 1969.   The record indicates that the Veteran was placed on light duty.  Service treatment records do not include other complaints or findings regarding the low back.

There is no evidence that arthritis of the lumbar spine manifested to a compensable degree within one year of separation from service in May 1970.  Therefore, service connection for arthritis may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

A reserve enlistment examination dated in March 1978 reflects that the Veteran denied recurrent back pain.  

Initial post-service treatment of back pain is shown in private treatment records dated in March 1995.  Those records reflect that the Veteran reported flank and back pain.  The record noted that the Veteran was lifting weights before the pain started.

A VA treatment record dated in October 2002 reflects that the Veteran complained of arthritis of his shoulders and his hands.  He denied other physical complaints.  Such histories reported by the Veteran for treatment purposes are of significant probative value particularly when compared with more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

VA treatment records dated in May 2004 show that the Veteran reported back pain for years.  The Veteran reported that he initially injured his back on the flight deck in 1969.  A physician assessed acute on chronic muscular pain, low back.  VA treatment records dated in January 2005 and July 2005 reflect assessments of acute on chronic low back pain, ongoing since 1969.  An August 2009 VA spine care consultation reflects that the Veteran reported back pain traveling down his legs. The record noted that the Veteran related the onset of the pain to an incident in service.  

The Veteran had a VA examination in May 2006.  The Veteran reported a strain injury of his back in 1969.  He reported intermittent episodes of back pain over the years.  The examiner diagnosed back strain.  The examiner opined that it is not likely that his current back symptoms are related to a simple strain in 1969, but rather a natural phenomenon.  

At a July 2007 VA examination, the examiner noted that the Veteran had a strain in service and had persistent back pain over the years.  The examiner noted that he now had minimal arthritis by x-ray.  The examiner noted that he had a chronic back pain problem.  The examiner stated that the opinion was not changed from May 2006.  The examiner noted that the Veteran's back pain is not likely related but is a naturally occurring phenomenon.  

In the December 2010 Joint Motion, the parties found that the May 2006 and July 2007 opinions were inadequate because the examinations did not provide adequate rationales to allow for a fully informed decision by the Board.  The May 2006 and July 2007 medical opinions are therefore not probative regarding the issue of a medical nexus to service.  

Upon VA examination in April 2012, the Veteran reported that he injured his back in 1969 while walking across a flight deck carrying wheel chocks.  He reported that he was hit by wind, causing him to fall.  He recalled immediate pain to his low back and his abdomen at the time of the fall.  He reported that he was taken off the flight deck by stretcher and remained on bedrest for a week.  He reported that he was on light duty for 90 days after that.  The Veteran reported that he was later diagnosed with a hernia to the left side of the abdomen.  He reported chronic and constant low back pain since his discharge from service in 1970.   

The examiner diagnosed spinal stenosis.  The examiner noted that records did not describe any treatment until 1995, when the Veteran developed pain in the area of his hernia radiating to his back.  The Veteran reported that his pain was constant and chronic in nature.  The examiner noted that there are no medical records from 1970 to 2004 to establish a nexus.  The examiner opined that it is therefore less likely than not that the Veteran's spinal stenosis is related to the injury described.  The examiner opined that it would be more likely that his spinal stenosis is related to natural age progression with consideration of wear and tear throughout his life.  

In January 2013, the Veteran submitted a lay statement from G.P.  G.P. stated that he has known the Veteran since the 1970's.  G.P. stated  that the Veteran has had back problems since he has known him.  G.P. indicated that he working as a mechanic at a gas station when the Veteran came and said that he could not work on his car because of his back.  G.P. noted that the Veteran stated that he hurt his back in the service.  G.P. noted that he has witnessed the Veteran's back pain over the years when the Veteran visited his home.

In March 2013, the Board remanded the claim for an addendum medical opinion to  address the lay evidence from the Veteran and G.P. as to the reported episodes of back pain since service.  

In March 2015, a physician reviewed the claims file and provided an addendum opinion.  The examiner noted that there were two references to back pain in the service treatment records in December 1969.  The examiner noted that the Veteran reported one episode of back pain, which was treated as muscle strain.  The episode began in November 1969 and reached its peak in December.  The examiner stated, in other words, the Veteran had an acute to subacute episode of back pain in service, lasting approximately two to three weeks.  The examiner noted that such an event is extremely common in the general population.  The examiner opined that the evidence in the service treatment records is consistent with the normal clinical picture of low back pain and strain, which typically resolves within a few weeks.  The examiner noted that the Veteran was examined twice in a short period of time, and the diagnosis was confirmed.  The examiner stated that, based on this evidence, there was no reason to suspect a severe injury or chronic condition, and there was no evidence of spinal stenosis.  The examiner opined that, while it is possible that the Veteran injured or developed disease in his spine after military service, it is not possible to relate post-service conditions to the self-limited back strain documented in service without resorting to speculation.  The examiner opined that it is a rare service member or civilian who does not at one time or another experience a self-limited musculoskeletal back strain.  The examiner opined, however, that one such event does not qualify as a chronic condition or cause spinal stenosis or any other disease.  The examiner opined that a buddy statement confirming back pain in the 1970's and thereafter is insufficient to establish the existence of an initial in-service condition that would cause the symptoms and findings occurring after service. 

The April 2012 and March 2015 VA examiners opined that the Veteran's current low back disability is not likely related to service.  The examiners provided a detailed rationale for the opinion based on a review of Veteran's claims file, including service treatment records, post-service medical records and lay statements.  The April 2012 examiner found that it was unlikely that spinal stenosis is related to the Veteran's described in-service injuries.  The March 2015 examiner concluded that back strain in service does not qualify as a chronic condition and would not cause spinal stenosis.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187   (1999). The Board finds that the April 2012 and March 2015 medical opinions are competent and highly probative, and based on adequate rationales.  There is no competent evidence of a medical nexus between the current low back disability and an incident of service.  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability until 1995.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the lay evidence provided by G.P. and the Veteran as to continuity of his low back symptomatology.  The Board finds the Veteran's statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his more contemporaneous history, including medical records showing that he sought treatment for other complaints but did not report back pain and the absence of complaints or treatment for many years after service.   The lay statement of G.P. regarding the Veteran's complaints of back pain symptoms since the 1970's is likewise considered less probative than the contemporaneous medical records which indicate that the Veteran denied recurrent back pain.  

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   The Veteran is competent to report experiencing back pain.  However, the Board must determine whether the Veteran is credible.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  But in Buchanan and other precedent cases, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; any lack of documentation in service records and/or records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In statements as part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of low back pain began during service and continued since then.  However, the March 1978 reserves enlistment examination reflects that he denied recurrent back pain.  The Veteran also did not report back pain when he was first seen at the VA in October 2002, despite complaining of several other orthopedic conditions.  The Board finds that the Veteran's reported history of continued low back symptoms since active service is inconsistent with the other lay and medical evidence of record. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for many years following active service.  See Maxson and Mensa, both supra.  The Board has weighed the lay evidence as to continuity of low back symptomatology and finds his statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history, and the absence of complaints or treatment for years after service.

The Veteran himself has asserted that his current low back disability is related to events in service.  While the Veteran believes that his current low back disability, was incurred in or is etiologically related to his active service, he is not competent to provide a nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on a review of the above evidence, the Board finds that service connection for a low back condition is not warranted.  The evidence of record does not show that arthritis of the lumbar spine manifested within the one year presumptive period after service separation.  The record does not contain competent evidence of a nexus to service, and the lay evidence of continuity of low back symptoms since service is not considered persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a low back condition is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


